Citation Nr: 1800309	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an endometrium disorder.

2.  Entitlement to service connection for chronic urinary tract infections.

3.  Entitlement to service connection for chronic bladder infections.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from November 1984 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran filed a timely notice of disagreement (NOD) with a May 2017 rating decision that granted service connection and established an effective date for urinary incontinence and a painful C-section scar.  The Board notes that a statement of the case (SOC) has not been issued regarding these matters.  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO recently acknowledged the Veteran's NOD and additional action is pending.  See June 2017 Correspondence (acknowledging the receipt of her NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran identified four private healthcare providers for her claimed disabilities.  The file shows that only two providers responded and there is no evidence that a second request was made for the remaining two or that the RO informed the Veteran that the records were not received.  Since VA has a duty to make reasonable efforts to obtain records, a second request for the outstanding treatment records is needed.
The Veteran also reported that she received treatment in 1998 for a urinary tract infection (UIT) at a VA Medical Center (VAMC) and that the record was never sought.  See Correspondence received in July 2015.  VA has a duty to obtain this treatment record, since it is not in the file.

There is also conflicting evidence regarding the etiology of the Veteran's bladder and urinary tract infections.

On April 2017 VA examination, a VA physician opined that the Veteran's bladder infections were less likely than not incurred in or caused by service and that the infections were secondary to her IgA deficiency rather than the C-section.  The physician explained that immune deficiency made the Veteran more susceptible to any infection, including bladder infection and that her body did not fight off infections effectively.  See C&P Exam received in May 2017.

In contrast, in a statement received in June 2017, Dr. J.H, who has been treating the Veteran for her IgA deficiency noted the Veteran had recurrent upper respiratory and sinus infections and that he has not seen IgA deficiency result in urinary effects including infections.  He opined that the current urinary infections were not related to the IgA deficiency, which was pretty well controlled.

It is unclear from these opinions whether the recurrent bladder and urinary tract infection have a shared etiology in the IgA deficiency and if so if the IgA deficiency is related to service.  Although the private physician opines that they are not, no alternate etiology is offered.

The Board cannot resolve these questions without obtaining additional medical opinions on these matters.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain and associate with the claims file copies of relevant VA treatment records prior to July 2003, to specifically include emergency room treatment records from 1998 related to the treatment of an UIT.

2.  Make an additional attempt to obtain copies of private treatment records from Drs. J. J. and E. V.  If these records are not received, inform the Veteran and offer her an opportunity to submit them.

3.  After remand instructions #1 and #2 of the development are completed, obtain medical opinions regarding the etiologies of the Veteran's UTIs and bladder infections.  Make the claims file available to an appropriate physician for review.  If examinations are deemed necessary to form the opinions then they should be scheduled.

a) The examiner should provide the following opinions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's UTIs are related to her service, to include a C-section in 1988?

Is it at least as likely as not that the Veteran's bladder infections are related to her service, to include a C-section in 1988?

b) The physician must discuss the conflicting opinions of the VA physician who opined that the Veteran's infections were due to her IgA deficiency and the private physician who opined they are not.  If it is determined that the bladder infections or UTIs are related to an IgA deficiency, then an opinion is needed on whether the deficiency is at least as likely as not related to service.

c) A complete rationale explaining the basis for all opinions expressed is needed and should include reference to supporting medical evidence and medical principles, as needed.

d) If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After ensuring the above development has been satisfactorily completed and any other necessary development deemed necessary is completed, readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


